 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6        PABLO ESTERSON, as attorney-in-
          fact for LILA GRACIELA KOHN
 7        GALE,

 8                                   Plaintiff,
                                                              C19-162 TSZ
 9                v.
                                                              MINUTE ORDER
10        HOLLAND AMERICA LINE-USA
          INC, et al.,
11
                                     Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)    Plaintiff’s Motion for Leave to Amend Complaint to Substitute John L.
   Gale as Attorney-in-Fact for Lila Graciela Kohn Gale, docket no. 16, is RENOTED to
15 Friday, June 14, 2019. Defendants’ response, if any, is due on or before Monday,
   June 10, 2019. Plaintiff’s reply, if any, is due on or before Friday, June 14, 2019.
16
          (2)    Plaintiff is ORDERED to file a copy of the executed power of attorney
17 giving John L. Gale the authority to serve on Plaintiff’s behalf on or before Friday,
   May 31, 2019.
18          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 21st day of May, 2019.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
